UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7588



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus



WILLIE EDWARD HOPKINS, III, a/k/a W. E.
Hopkins, a/k/a Bill Hopkins, a/k/a Willie
Hopkins, a/k/a Little Bill, a/k/a Bill, Jr.,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-97-9-2-3)


Submitted:    February 19, 2004              Decided:   February 26, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Edward Hopkins, III, Appellant Pro Se. Fernando Groene,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Willie Edward Hopkins, III, appeals the district court’s

orders denying relief on his motion seeking a reduction of his

sentence.   Our review of the record discloses no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Hopkins v. United States, No. CR-97-9-2-3 (E.D. Va.

Aug. 7, 2003 & Sept. 30, 2003).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -